TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-06-00325-CV




Kenneth R. Jacob and Blair Jacob, Appellants

v.

Neal Wood, Individually, and d/b/a Neal Wood Electric, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN402180, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




M E M O R A N D U M   O P I N I O N
 
                        Appellants Kenneth R. Jacob and Blair Jacob have filed a motion to consolidate this
appeal, cause number 03-06-00325-CV, into cause number 03-06-00210-CV.  Because the trial court
orders granting summary judgment were merged into a single final and appealable judgment, we
grant appellants’ motion.  The record and all pertinent documents from this appeal will be transferred
into cause number 03-06-00210-CV.  There will be no further activity in cause number 03-06-00325-CV.
 
                                                                        __________________________________________
                                                                        Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson, and Pemberton
Consolidated
Filed:   August 18, 2006